Case 18-43684   Doc 44   Filed 03/04/19 Entered 03/04/19 15:04:07   Main Document
                                       Pg 1 of 13
Case 18-43684   Doc 44   Filed 03/04/19 Entered 03/04/19 15:04:07   Main Document
                                       Pg 2 of 13
Case 18-43684   Doc 44   Filed 03/04/19 Entered 03/04/19 15:04:07   Main Document
                                       Pg 3 of 13
Case 18-43684   Doc 44   Filed 03/04/19 Entered 03/04/19 15:04:07   Main Document
                                       Pg 4 of 13
Case 18-43684   Doc 44   Filed 03/04/19 Entered 03/04/19 15:04:07   Main Document
                                       Pg 5 of 13
Case 18-43684   Doc 44   Filed 03/04/19 Entered 03/04/19 15:04:07   Main Document
                                       Pg 6 of 13
Case 18-43684   Doc 44   Filed 03/04/19 Entered 03/04/19 15:04:07   Main Document
                                       Pg 7 of 13
Case 18-43684   Doc 44   Filed 03/04/19 Entered 03/04/19 15:04:07   Main Document
                                       Pg 8 of 13
Case 18-43684   Doc 44   Filed 03/04/19 Entered 03/04/19 15:04:07   Main Document
                                       Pg 9 of 13
Case 18-43684   Doc 44   Filed 03/04/19 Entered 03/04/19 15:04:07   Main Document
                                      Pg 10 of 13
Case 18-43684   Doc 44   Filed 03/04/19 Entered 03/04/19 15:04:07   Main Document
                                      Pg 11 of 13
Case 18-43684   Doc 44   Filed 03/04/19 Entered 03/04/19 15:04:07   Main Document
                                      Pg 12 of 13
Case 18-43684   Doc 44   Filed 03/04/19 Entered 03/04/19 15:04:07   Main Document
                                      Pg 13 of 13
